Fourth Court of Appeals
                                      San Antonio, Texas
                                             June 25, 2013

                                         No. 04-13-00404-CV

                         IN RE The ESTATE OF Alberto TREVINO, Jr.

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On June 24, 2013, relator filed a petition for writ of mandamus and a motion for
emergency stay. This court is of the opinion that a serious question concerning the mandamus
relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The respondent and
the real parties in interest may file a response to the petition in this court no later than July
9, 2013. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

       Relator’s request for emergency stay is GRANTED. Any proceedings in Cause No. P-
01796 in the County Court of Zapata County and No. 8,257 in the 49th District Court of Zapata
County, Texas are STAYED pending final resolution of the petition filed in this court.


           It is so ORDERED on June 25, 2013.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




           1
          This proceeding arises out of Cause No. P-01796, styled IN RE The ESTATE OF Alberto TREVINO, Jr.,
pending in the County Court, Zapata County, Texas, the Honorable Joe Rathmell presiding.